DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mccormac (US 20190147220 A1) in view of Gurenko (US 20150073834 A1), and further in view of Nelson (US 20170221152 A1).
Regarding to claim 1, Mccormac discloses a method for identifying objects in an indoor environment by analyzing a virtual model representative of the indoor environment (Fig. 1A; [0052]: the three-dimensional space 110 is an internal physical space, e.g. at least a portion of a room; Fig. 1A; [0053]: capture video data associated with the 3D space; Fig. 6; [0099]: a method 600 for detecting objects in video data; [0100-0101]; Fig. 9A; [0130]: the cylindrical object in the upper left corner of a room; Fig. 10A; Fig. 10B; [0133-0134]: a representation 1010 of a bedroom), the method comprising: 

extracting data items from the virtual representation, wherein the data items correspond to contents in the physical scene ([0003]: enable 3D models of objects within that space to be identified and extracted; [0004]: many techniques extract features from images of the 3D space; [0048]: identifies an object associated with the element, i.e. the object is detected; Fig. 2; [0062]: detect objects in this video data; Fig. 10A; Fig. 10B; [0133-0134]: extract window, wall, furniture, bed, and floor as illustrated in Fig. 10A and Fig. 10B; the labels ‘Window’, ‘Wall’, ‘Furniture’, ‘Bed’ and ‘Floor’ and their respective shade are indicated in Fig 10B); 
determining a reference line in the virtual representation ([0027]: detect and determine objects present in video data; [0048]: identifies an object associated with the element, i.e. the object is detected; Fig. 2; [0062]: detect objects in this video data; Fig. 10A; Fig. 10B; [0133-0134]: bottom lines of a window and floor lines are a reference line; a floor line and bottom lines of a window are determined as illustrated in Fig. 10A and Fig. 10B; 
    PNG
    media_image1.png
    188
    463
    media_image1.png
    Greyscale
  ), 
Mccormac fails to explicitly disclose:
identifying damage in an indoor environment;
the reference line indicative of a vertical extent of the damage in the physical scene; and 
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene.
In same field of endeavor, Gurenko teaches:
identifying damage in an environment (Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; Fig. 6B; [0123]: flooding with minor damage; Fig. 6B; [0124]: flooding with moderate damage);
the reference line indicative of a vertical extent of the damage in the physical scene (Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; 
    PNG
    media_image2.png
    417
    484
    media_image2.png
    Greyscale
 Fig. 6B; [0124]: flooding with moderate damage); and 
determining content damage information based on the reference line, the content damage information indicative of the contents damaged in the physical scene ([0121]: losses are estimated directly from the height of the water and the damage is then categorized into a discrete number of damage states; Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; Fig. 6B; [0124]: flooding with moderate damage; the damage is typically slight cracks, contamination, some window damage; 
    PNG
    media_image3.png
    366
    208
    media_image3.png
    Greyscale
Fig. 6B; Fig. 6B; [0125]: flooding with major damage; damage is typically major cracks, settlements, building deformations).

Mccormac in view of Gurenko fails to explicitly disclose: identifying damage in an indoor environment.
In same field of endeavor, Nelson teaches identifying damage in an indoor environment ([0053]: water extraction from floors; [0060]: the machine learning engine 38 has identified a trend in the water damage mitigation estimates; [0080]: the number of floors 206 determines parameters of possible structural involvement in a water damage event; a burst water pipe on a second floor causes damage to portions of the first floor; [0099]: the height or total square footage of the wet walls are identified in a room).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mccormac in view of Gurenko to include identifying damage in an indoor environment as taught by Nelson. The motivation for doing so would have been to improve the efficiency, timing, costs, and effectiveness of water damage insurance claims; to identify a trend in the water damage mitigation estimates; to estimate and indicate the tasks to be performed, the equipment to perform those tasks, the costs for each task or line 

Regarding to claim 2, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein obtaining the virtual representation (same as rejected in claim 1) includes:
 obtaining a collection of images of the physical scene (Mccormac; Fig. 1A; [0053]: various capture devices 120 are used to capture video data associated with the 3D space 110; Fig. 1C; [0057]: a capture device 165 is configured to generate video data 170; video data comprises image data that varies with time).

Regarding to claim 3, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein obtaining the virtual representation (same as rejected in claim 1) includes:
 generating a three-dimensional (3D) digital model of the physical scene (Mccormac; Fig. 6; [0101]: generate a 3D model of a space corresponds to the spatial elements; [0104]: the model is generated; Fig. 7; [0113]: deform an existing three-dimensional model; Fig. 7; [0114]: generate an aligned 3D surfel model; [0116]: generate deformed model).

Regarding to claim 4, Mccormac in view of Gurenko and Nelson discloses the method of claim 3, wherein generating the 3D digital model includes: 


Regarding to claim 5, Mccormac in view of Gurenko and Nelson discloses the method of claim 3, wherein generating the 3D digital model includes: 
generating the 3D digital model based on a collection of images or video data of the physical scene (Mccormac; Fig. 1C; [0057]: a capture device 165 is configured to generate video data 170; video data comprises image data that varies with time; Fig. 8; [0120]: receive depth and colour frames from a capture device; Fig. 8; [0122]: generate inactive model frames of depth and colour data, i.e. image and video data).

Regarding to claim 6, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein extracting the data items includes: 
providing the virtual representation as an input to a first machine learning model to identify the data items (Mccormac; [0020]: train the two-dimensional image classifier using the annotated frames of video data; [0075]: the image classifier 455 implements at least one of a variety of machine learning methods; a CNN image classifier; original CNN weights were first pre-trained basing on a dataset of images, i.e. input;  train the image classifier using dataset of images; [0076]: the CNN image classifier 455 receives frames of video data 415 in the form of 

Regarding to claim 7, Mccormac in view of Gurenko and Nelson discloses the method of claim 6, wherein the first machine learning model is trained by:
 obtaining physical scene data associated with a specified physical scene of the indoor environment (Mccormac; Fig. 8; [0120]: depth and colour frames are received from a capture device; Fig. 10A; Fig. 10B; [0133-0134]:  a representation 1010 of a bedroom was created by applying a SLAM system to the NYU Depth Dataset V2; the labels ‘Window’, ‘Wall’, ‘Furniture’, ‘Bed’ and ‘Floor’ and their respective shade are indicated in FIG. 10B), wherein the physical scene data includes an image, a video or a 3D digital model associated with the specified physical scene (Mccormac; Fig. 6; [0101]: surfels in a 3D surfel representation or model of a space that correspond to the spatial elements are identified; [0104]: the model is generated; Fig. 7; [0113]: deform an existing three-dimensional model; Fig. 7; [0114]: generate an aligned 3D surfel model; [0116]: generate deformed model); and 


Regarding to claim 8, Mccormac in view of Gurenko and Nelson discloses the method of claim 6, wherein the first machine learning model is configured to predict spatial localization data of the data items (Mccormac; [0021]: fused object predictions for the surface element from multiple viewpoints; [0067]: provide an updated correspondence following a spatial deformation of the surfel representation 270; predictions associated with a common object are accurately and consistently combined; [0078]: CNN; this whole neural network may be trained end-to-end on a large set of training images to minimize the total negative log probability of the correct class over all pixels; [0079]: enables long-term fusion of per-frame semantic predictions over wide changes in viewpoint), the spatial localization data corresponding to location information of the contents in the physical scene (Mccormac; [0091]: using the tracked pose, P.sub.t, each surfel at a given 3D location w.sup.x in the surfel representation 530 may be associated with pixel coordinates u associated with a frame; [0098]: uses the correspondences provided by the SLAM system to update those probabilities based on the image classifiers predictions; [0120]: a 2D plane indicates the location and orientation of an area).

Regarding to claim 9, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein the reference line indicates the vertical extent of flood water in the physical 
    PNG
    media_image4.png
    267
    310
    media_image4.png
    Greyscale
; Fig. 6B; [0124]).

Regarding to claim 10, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein the reference line corresponds to a plane in the physical scene that separates a first set of contents damaged from a second set of contents not damaged in the physical scene (Gurenko; Fig. 6B; [0122]:  the water depth; Fig. 6B; [0123]: flooding with minor damage; 
    PNG
    media_image5.png
    228
    156
    media_image5.png
    Greyscale
 ; contents above the water line are not damaged; Fig. 6B; [0124]).


providing the virtual representation as an input to a second machine learning model to obtain the reference line (Mccormac; [0020]: train the two-dimensional image classifier using the annotated frames of video data; [0075]: the image classifier 455 implements a variety of machine learning methods, i.e. first machine learning model and second machine learning model; support vector machines, Bayesian networks, Random Forests, nearest neighbour clustering and neural networks; a CNN image classifier; original CNN weights were first pre-trained basing on a dataset of images, i.e. input;  train the image classifier using dataset of images; [0076]: the CNN image classifier 455 receives frames of video data 415 in the form of successive photometric images; [0077]: the image classifier 455 is trained using one or more labelled datasets, i.e. frames of video data where object labels have been pre-assigned; Fig. 10A; Fig. 10B; [0133-0134]: bottom lines of a window and floor lines are a reference line; a floor line and bottom lines of a window are determined and obtained as illustrated in Fig. 10A and Fig. 10B; 
    PNG
    media_image1.png
    188
    463
    media_image1.png
    Greyscale
  ), wherein the second machine learning model is trained to identify reference lines in multiple physical scenes (Mccormac; [0020]: train the two-dimensional image classifier using the annotated frames of video data; [0077]: the CNN image classifier 455 is trained using one or more labelled datasets, i.e. frames of video data where object labels have been pre-assigned; [0078]: a CNN is used, the 

Regarding to claim 12, Mccormac in view of Gurenko and Nelson discloses the method of claim 11, wherein the second machine learning model is trained by:
 obtaining physical scene data associated with a specified physical scene of a specified indoor environment (Mccormac; Fig. 8; [0120]: depth and colour frames are received from a capture device; Fig. 10A; Fig. 10B; [0133-0134]:  FIG. 10A shows a representation 1010 of a bedroom that was created by applying a SLAM system to the NYU Depth Dataset V2; the labels ‘Window’, ‘Wall’, ‘Furniture’, ‘Bed’ and ‘Floor’ and their respective shade are indicated in FIG. 10B), wherein the physical scene data includes an image, a video or a 3D digital model associated with the specified physical scene (Mccormac; Fig. 6; [0101]: surfels in a 3D surfel representation or model of a space that correspond to the spatial elements are identified; [0104]: the model is generated; Fig. 7; [0113]: deform an existing three-dimensional model; Fig. 7; [0114]: generate an aligned 3D surfel model; [0116]: generate deformed model); and 
training the second machine learning model with the physical scene data to predict a specified reference line in the specified physical scene (Mccormac;  [0020]: train the two-dimensional image classifier using the annotated frames of video data; [0075]: the image classifier 455 may implement at least one of a variety of machine learning methods, such as, Bayesian networks, Random Forests, and neural networks; [0077]: the CNN image classifier 455 is trained using one or more labelled datasets, i.e. frames of video data where object labels 
    PNG
    media_image1.png
    188
    463
    media_image1.png
    Greyscale
  ) such that a cost function that is indicative of a difference between an actual reference line and the predicted specified reference line is minimized (Nelson; [0053]: provide an acceptably optimized or otherwise acceptable best-fit water mitigation solution under the particular circumstances, based on algorithms and/or rules performed; [0055]: the corrections, e.g., an adjustment made to an estimated drying time, cost, equipment, etc., may be interpreted by the machine learning engine 38 as input data, and the algorithms or rules utilized by the water damage mitigation estimation application 34 is updated, adjusted or refined by the machine learning engine 38 to 

Regarding to claim 13, Mccormac in view of Gurenko and Nelson discloses the method of claim 1, wherein determining the content damage information based on the reference line (same as rejected in claim 1) includes: determining the content damage information based on a height of the reference line in the virtual representation (Gurenko; Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; Fig. 6B; [0123]: flooding with minor damage; Fig. 6B; [0124]: flooding with moderate damage; damage is typically slight cracks, contamination, some window damage; Fig. 6B; [0125]: flooding with major damage; damage is typically major cracks, settlements, building deformations; damages increases as the height of the water reference increases as illustrated in Fig. 6B; 

    PNG
    media_image6.png
    244
    723
    media_image6.png
    Greyscale
).

Regarding to claim 14, Mccormac in view of Gurenko and Nelson discloses the method of claim 13, wherein determining the content damage information includes: identifying a set of 
    PNG
    media_image7.png
    234
    156
    media_image7.png
    Greyscale
 Fig. 6B; [0124]).

Regarding to claim 15, Mccormac in view of Gurenko and Nelson discloses the method of claim 14, wherein the set of contents correspond to contents in a volume of the physical scene beneath the reference line in the virtual representation (Gurenko; Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; Fig. 6B; [0123]: flooding with minor damage; 
    PNG
    media_image7.png
    234
    156
    media_image7.png
    Greyscale
 ; Fig. 6B; [0124]: flooding with moderate damage; damage is typically slight cracks, contamination, some window damage).

Regarding to claim 16, Mccormac in view of Gurenko and Nelson discloses the method of claim 1 further comprising: 
processing the virtual representation based on the content information to determine measurement information associated with the content, the measurement information indicative of an extent of the damage (Mccormac; Fig. 1C; [0058]: a 2D representation of measured data; a measurement of a particular portion of the 3D space; [0071]: fusing new measurements with the surfel; [0093]: the Bayesian update engine; the floor of that value multiplied by the classifiers output size may be used to select an appropriate set of probabilities; the floor of that value multiplied by the classifiers output size may be used to select an appropriate set of probabilities);
Mccormac in view of Gurenko and Nelson further discloses determining measurement information associated with the damage, the measurement information indicative of an extent of the damage (Gurenko; [0052]: measured as percentage of the total; [0062]: the percentage of all components; Fig. 6B; [0122]:  the water depth; use the water depth to estimate the losses in flooded buildings; Fig. 6B; [0123]: flooding with minor damage; Fig. 6B; [0124]: flooding with moderate damage).
Mccormac in view of Gurenko and Nelson further more discloses determining measurement information associated with the damage, the measurement information indicative of an extent of the damage (Nelson; [0008]: determine a set of room information for each water damaged room in the property; [0027]: provide acts of a water damage mitigation estimation tool that improves the efficiency, timing, costs, and effectiveness of water damage 

Regarding to claim 17, Mccormac in view of Gurenko and Nelson discloses the method of claim 16 further comprising: computing a cost associated with the damage based on the measurement information and the content damage information (Nelson; [0027]: provide acts of a water damage mitigation estimation tool that improves the efficiency, timing, costs, and effectiveness of water damage insurance claims; [0053]: estimates cost; the water damage mitigation estimate is a report indicating the tasks to be performed, the equipment to perform those tasks, the costs for each task or line item in the generated estimate, and the total costs associated with the water mitigation project; [0055]: the training data may be, corrections or adjustments made to a generated water damage mitigation estimate; [0067]: the water damage mitigation estimate is provided through the system 10; [0098]: the cost is then determined by the water damage mitigation estimation application 34 , and the drywall removal and associated costs are included in the water damage mitigation estimate).

Regarding to claim 18, Mccormac discloses a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause operations ([0033]: a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform the 
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 18.

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 2 and claim 3. Therefore, same rational used to reject claim 2 and claim 3 are used to reject claim 19. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 20.

Regarding to claim 21, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 21. 

Regarding to claim 22, the claim limitations are similar to claim limitations recited in claim 11. Therefore, same rational used to reject claim 22. 



Regarding to claim 24, Mccormac discloses a system ([0027]: a video processing system for detecting objects present in video data; [0028]: SLAM system is configured to compute an active rendered frame based on a projection from the active portions of the surface element representation to update said representation over time) comprising: 
a computer system comprising one or more processors programmed with computer program instructions that, when executed, cause operations ([0033]: a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform the video processing method;  Fig. 1A; [0052]: the three-dimensional space 110 is an internal physical space, e.g. at least a portion of a room; Fig. 1A; [0053]: capture video data associated with the 3D space; Fig. 6; [0099]: a method 600 for detecting objects in video data; [0100-0101]; Fig. 9A; [0130]: the cylindrical object in the upper left corner of a room; Fig. 10A; Fig. 10B; [0133-0134]: a representation 1010 of a bedroom) comprising: 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 24. 

Regarding to claim 25, the claim limitations are similar to claim limitations recited in claim 2 and claim 3. Therefore, same rational used to reject claim 2 and claim 3 are used to reject claim 25.

Regarding to claim 26, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 26. 

Regarding to claim 27, the claim limitations are similar to claim limitations recited in claim 13. Therefore, same rational used to reject claim 13 is also used to reject claim 27. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HAI TAO SUN/Primary Examiner, Art Unit 2616